Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In accordance with the Remarks filed 06/30/2022, claims 1-7, 15-21, and 29 are elected for examination on the merits; and claims 8-14, 22-28, and 30 are non-elected for examination.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 15-20, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190215119 A1, as indicated in applicant’s IDS, hereinafter KIM), in view of Hu et al. (US 20180269939 A1, hereinafter Hu).

Regarding claim 1, KIM teaches a method of wireless communication performed by a user equipment (UE), comprising (in general, see fig. 11 and corresponding paragraphs 201-221, see also fig. 3 and its paragraphs for relevant background information): 
receiving a channel state information (CSI)-reference signal (CSI-RS) indication that indicates resources corresponding to a CSI-RS that is scheduled to be transmitted to the UE (see at least fig. 11 and para. 213 along with para. 209-210, e.g. step 1102 --- network/eNB may transmit the default CSI-RS configuration to the UE through the RAR message); and
transmitting, after receiving the CSI-RS indication, a UE identification message corresponding to a random access channel (RACH) operation, wherein the UE identification message includes CSI feedback corresponding to the CSI-RS (see at least fig. 11 and para. 213 along with para. 83, e.g. step 1103 --- UE measures CSI using a corresponding CSI-RS and a CSI-IM resource and reports the measurement result through Msg3 or through a specific resource indicated by the network/eNB).
KIM differs from the claim, in that, it does not specifically disclose a set of resources, which is well known in the art and commonly used for effectively enabling measurement and reporting of high resolution spatial information by UEs.
Hu, for example, from the similar field of endeavor, teaches similar or known mechanism of a set of resources (see at least claims 1 and 3, e.g. includes information for a set of channel state information-reference signal (CSI-RS), note that fig. 10-11 could also be used for rejection purposes), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Hu into the method of KIM for effectively enabling measurement and reporting of high resolution spatial information by UEs.

Regarding claim 2, KIM in view of Hu teaches receiving a random access response (RAR) message that includes the CSI-RS indication.  (KIM, see at least fig. 11 and para. 213 along with para. 202, e.g. step 1102 --- network/eNB may transmit the default CSI-RS configuration to the UE through the RAR message)

Regarding claim 3, KIM in view of Hu teaches the set of resources corresponding to the CSI-RS are explicitly scheduled by the RAR message.  (KIM, see at least fig. 11 and para. 213 along with para. 202, e.g. step 1102 --- network/eNB may transmit the default CSI-RS configuration to the UE through the RAR message; Hu, see at least claims 1 and 3)

Regarding claim 4, KIM in view of Hu teaches the set of resources corresponding to the CSI-RS are implicitly indicated based at least in part on at least one of: a resource corresponding to the RAR message, a resource corresponding to the UE identification message, a rule defined in a wireless communication specification, or a value of a bitfield in the RAR message.  (KIM, see at least fig. 11 and para. 213 along with para. 202, e.g. step 1102 --- network/eNB may transmit the default CSI-RS configuration to the UE through the RAR message; Hu, see at least claims 1 and 3)

Regarding claim 5, KIM in view of Hu teaches the RAR message includes a CSI feedback indication that indicates one or more resources corresponding to the CSI feedback.  (KIM, see at least para. 213 along with para. 209-210, e.g. at least amount and positions of CSI reporting resources)
Regarding claim 6, KIM in view of Hu teaches the CSI feedback indication indicates at least one of: CSI to be included in the CSI feedback, or a parameter associated with the CSI feedback. (KIM, see at least para. 213 along with para. 209-210, e.g. at least type and amount of CSI information to be reported)

Regarding claims 15, 16, 17, 18, 19, and 20, these claims are rejected for the same reasoning as claims 1, 2, 3, 4, 5, and 6, respectively, except each of these claims is in apparatus claim format.
To be more specific, KIM in view of Hu also teaches a same or similar apparatus with processor, transceiver, and memory (KIM, see at least fig. 12), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 29, this claim is rejected for the same reasoning as claim 1 except this claim is in computer-readable medium claim format.
To be more specific, KIM in view of Hu also teaches a same or similar apparatus with computer-readable medium (KIM, see at least fig. 12), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of Hu, as applied to claims 1 and 15 above, and further in view of Tooher et al. (US 20190141555 A1, hereinafter Tooher).

Regarding claim 7, KIM in view of Hu teaches the CSI feedback is carried on a physical uplink shared channel (KIM, see at least para. 122, e.g. aperiodic CSI report using a PUSCH). 
KIM in view of Hu differs from the claim, in that, it does not specifically disclose as uplink control information [on a physical uplink shared channel], which is well known in the art and commonly used for effectively reducing reference signal overhead.
Tooher, for example, from the similar field of endeavor, teaches similar or known mechanism as uplink control information [on a physical uplink shared channel] (see at least para. 68, e.g. WTRU may report such CSI measurements … in one or more physical uplink shared channel (PUSCH) resources (e.g., for UCI on PUSCH or for aperiodic CSI reports)), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Tooher into the method of KIM in view of Hu for effectively reducing reference signal overhead.

Regarding claim 21, this claim is rejected for the same reasoning as claim 7 except this claim is in apparatus claim format.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465